Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 7, 2021. 

NOTICE OF ALLOWANCE
1. 	This action is in response to the amendment filed April 7, 2021. Applicant has cancelled Claims 1-45, 48-50, 53, 60-61, and 71, and amended Claims 66, and 68-70. 
	Claims 46-47, 51-52, 54-59, and 62-70 are under consideration. 

Rejoinder
2. 	Claim 46 is allowable. The restriction requirement between alternative polypeptide species encoded by the nucleic acid operably linked to the inducible first promoter, alternative ligand binding domain species, alternative spacer domains/hinge region species, alternative transmembrane domain species, alternative intracellular signaling domain species, and alternative host cell species, as set forth in the Office action mailed on June 18, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a continuation of application 15/302,415 filed on October 6, 2016, now U.S. Patent 10,266,592, which is a 371 of PCT/US2015/024947 filed on April 8, 2015. Applicant’s claim for the benefit of a prior-filed application provisional applications: 
62/090,845 filed on December 11, 2014,  
62/089,730 field on December 9, 2014, 
62/088,363 filed on December 5, 2014, 
62/058,973 filed on October 2, 2014,
61/986,479 filed on April 30, 2014, and 
61/977,751 filed on April 10, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Instant independent Claims 46, 66, and 69 have been amended to recite an inducible promoter comprising a plurality of HNF-1 binding sites and a human EF1alpha promoter TATA box, which is supported by the disclosure of 61/977,751 filed on April 10, 2014. 
Accordingly, the effective priority date of the instant application is granted as April 10, 2014, per Applicant’s amendment to the claims filed with the instant application. 



Terminal Disclaimer
3. 	The terminal disclaimer filed on April 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,266,592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4. 	The following is an Examiner’s statement of reasons for allowance: 
	Instant claims are directed to a nucleic acid construct comprising an inducible promoter comprising SEQ ID NO:41 (shown below) operably linked to a nucleic acid encoding a chimeric antigen receptor.
	SEQ ID NO:41 (7xHBD/mEF1 alpha promoter TATA box, 119 nts)
TAGTTAATAATCTACAATAGTTAATAATCTACAATAGTTAATAATCTACAATAGTTAATA 
ATCTACAATAGTTAATAATCTACAATAGTTAATAATCTACAATAGTTAATAATCTACAA
	SEQ ID NO:41 is free of the prior art.


Conclusion
5. 	Claims 46-47, 51-52, 54-59, and 62-70 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633